DETAILED ACTION
This action is responsive to RCE filed on January 20, 2022.
Claims 1, 8 and 14 have been amended. 
Claims 1, 4-8, 10-14 and 17-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated March 03, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicants have argued that Fassino, does not teach the newly added limitations of independent claims 1, 8 and 14 (Remarks, pages. 7-8). Applicants' arguments have been fully considered and are persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground of rejection is made as set forth in details below. See Kawazu (US Pub. No. 2017/0010881), art being made of record as applied herein.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 10-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawazu (US Pub. No. 2017/0010881).
   	With respect to claim 1 (currently amended), Kawazu teaches a method for updating a client device (see abstract, figure 1 and paragraph [0018], a version management unit which manages a current version number of software in the apparatus, a first verification unit which verifies validity of update software of the software and a version number of the update software. Examiner notes: update of firmware), comprising:        	receiving, by a client device, a software update (see figures 2-3 (and related paragraphs) and paragraph [0030], delivered firmware downloaded via the server (i.e. receiving update)) and a certificate associated with the software update (see figures 3, 6 (and related paragraphs), claim 4 and paragraphs [0048], [0072], using the root certificate saved in the information processing apparatus 100, the activated updater causes the first verification unit 201 to verify whether the signature verification key (public key) 209 is correct (step S305). If verification has failed, an update failure is determined to end the processing (step S306); otherwise, the first verification unit 201 verifies the digital signature 703 included in the delivered firmware information 700 using the signature verification key (public key) 209 (step S307). Examiner notes: using root certificate as a public key certificate to verify by a digital signature validity of the update software and version number (i.e. association with update)), wherein the software update includes a set of attributes (see figure 7 (and related paragraphs) and paragraphs [0030], [0039], [0049], delivered firmware information including version number 701, hash values 702 and digital signature 703 (i.e. set of attributes)).  	verifying, by the client device, the certificate associated with the software update based on a stored public key of the client device (see paragraph [0030] and figure 2 (and related paragraphs), first verification unit 201 verifies whether the delivered firmware downloaded via the server or SD card and its version number have been authorized (none of them has been altered).  If the firmware and its version number have not been authorized, the update of the firmware is canceled. For example, by forming delivered firmware information 700 by a delivered firmware version number 701, a delivered firmware hash value 702, and a digital signature 703, as shown in FIG. 7, whether the delivered firmware and its version number have been authorized can be verified.  More specifically, whether the digital signature 703 of the delivered firmware information is correct is verified using a signature verification key (public key) 209.  The signature verification key (public key) 209 is a public key paired with a signature generation key (private key) used to generate the digital signature 703.  If it is verified that the digital signature 703 of the delivered firmware information 700 is correct, it is guaranteed that the delivered firmware version number 701 and delivered firmware hash value 702 which are included in the delivered firmware information 700 are correct (the validity is guaranteed).  By verifying whether a hash value calculated from delivered firmware 208 matches the delivered firmware hash value 702 included in the delivered firmware information 700, it is possible to verify whether the delivered firmware 208 has been altered.  This is merely an example.  For example, it is possible to verify alteration of the delivered firmware by delivering, instead of the hash value of the delivered firmware, the digital signature of the delivered firmware together with the delivered firmware, and verifying the digital signature.  Alternatively, whether the signature verifying, by the client device, a digital signature of the software update based on the certificate (see paragraph [0030] and figure 2 (and related paragraphs), first verification unit 201 verifies whether the delivered firmware downloaded via the server or SD card and its version number have been authorized (none of them has been altered).  If the firmware and its version number have not been authorized, the update of the firmware is canceled. For example, by forming delivered firmware information 700 by a delivered firmware version number 701, a delivered firmware hash value 702, and a digital signature 703, as shown in FIG. 7, whether the delivered firmware and its version number have been authorized can be verified.  More specifically, whether the digital signature 703 of the delivered firmware information is correct is verified using a signature verification key (public key) 209.  The signature verification key (public key) 209 is a public key paired with a signature generation key (private key) used to generate the digital signature 703.  If it is verified that the digital signature 703 of the delivered firmware information 700 is correct, it is guaranteed that the delivered firmware version number 701 and delivered firmware hash value 702 which are included in the delivered firmware information 700 are correct (the validity is guaranteed).  By verifying whether a hash value calculated from delivered firmware 208 matches the delivered firmware hash value 702 included in the delivered firmware information 700, it is possible to verify whether the delivered firmware 208 has been altered.  This is merely an example.  For example, it is possible to verify alteration of the delivered firmware by delivering, instead of the hash value of the delivered firmware, the digital signature of the delivered firmware together with the delivered firmware, and verifying the digital signature.  Alternatively, whether the signature verification key (public key) has been authorized may be verified by a root certificate saved in the information processing apparatus 100 using the signature verification key (public key) 209 as a public key certificate).
   	extracting an update scope value from the certificate (see paragraph [0030], if it is verified that the digital signature 703 of the delivered firmware information 700 is correct, it is guaranteed that the delivered firmware version number 701 and delivered firmware hash value 702 which are included in the delivered firmware information 700 are correct (the validity is guaranteed).  By verifying whether a hash value calculated from delivered firmware 208 matches the delivered firmware hash value 702 included in the delivered firmware information 700, it is possible to verify whether the delivered firmware 208 has been altered. See paragraph [0036], an update unit 206 updates the firmware of the information processing apparatus 100 by the delivered firmware 208. The delivered firmware 208 may have been encrypted to be confidential.  In this case, the update unit 206 decrypts the encrypted delivered firmware 208 using a decryption key saved in the information processing apparatus 100).  	comparing the update scope value against a corresponding attribute, of the set of attributes, of the software update (see paragraphs [0006], [0031], [0037]-[0041], [0049], a rollback detection unit 202 detects whether the version of the downloaded delivered firmware is older.  If the version is older, the update of the firmware is canceled.  More specifically, comparison between the delivered firmware version number 701 included in the delivered firmware information 700 verified by the and either:   		applying the software update based on the comparing (see paragraphs [0041], [0049], if it is confirmed by comparison between the hash values that the firmware has been correctly updated, the second verification unit 207 instructs the version management unit 203 to increase the version number managed by the counter unit 204.  More specifically, the version number managed by the counter unit  or   		rejecting the software update based on the comparing (see paragraphs [0040], [0049], if the firmware has not been correctly updated, the update is canceled after returning the firmware to the original one (the firmware before the update).
     	With respect to claim 4 (original), Kawazu teaches wherein the update scope value comprises a version number, wherein the corresponding attribute comprises a version number of the software update, and wherein the comparing comprises verifying the version number matches the version number of the software update (see figure 7 (and related paragraphs), and paragraphs [0006], [0031], [0037]-[0041], [0049], a rollback detection unit 202 detects whether the version of the downloaded delivered firmware is older.  If the version is older, the update of the firmware is canceled.  More specifically, comparison between the delivered firmware version number 701 included in the delivered firmware information 700 verified by the first verification unit 201 and the version number of the current firmware managed by a counter unit 204 (corresponding to the monotonically increasing counter 117) of the TPM 103 (to be described later) is performed.  If the delivered firmware version number 701 is smaller than the version number of the current firmware managed by the counter unit 204, it is determined that the version of the delivered firmware is older, and the update is canceled. The second verification unit 207 instructs the version management unit 203 to increase the version number managed by the counter unit 204. More specifically, the version number managed by the counter unit 204 is increased until it With respect to claim 5 (original), Kawazu teaches wherein the update scope value comprises a range of version numbers, wherein the corresponding attribute comprises a version number of software update, and wherein the comparing comprises verifying the version number of the software update is within the range of version numbers (see paragraphs [0006], [0048], [0062] and figure 4A (and related paragraphs), if verification succeeds, the rollback detection unit 202 verifies whether the version is old, by comparing the delivered firmware version number 701 with the version number of the current firmware managed by the counter unit 204 (step S309). The updater 123 of the information processing apparatus 100 rewrites the firmware after verifying and decrypting the downloaded delivered firmware (steps S301 to S317).  The second verification unit 207 of the updater 123 acquires the authorization secret saved by performing access control to the saving unit 205 using the NVRAM function of the TPM (step S401).  If the authorization secret cannot be acquired due to alteration of a module or the like, an update failure is determined to end the processing (step S402); otherwise, the acquired authorization secret is used to attempt to increase the version number managed by the counter unit 204.  If the authorization secret is incorrect, increase of the version number managed by the counter unit 204 fails, and an update failure is determined to end the processing (step S403); otherwise, the version With respect to claim 6 (original), Kawazu teaches wherein the update scope value is protected by a digital signature of the certificate (see paragraphs [0030], [0043], [0048], [0072], protecting step using a digital signature).  	With respect to claims 8 and 10-12, the claims are directed to a non-transitory program storage device that corresponds to the method recited in claims 1-2 and 4-6, respectively (see the rejection of claims 1-2 and 4-6 above; wherein Kawazu also teaches such storage device in paragraph [0083]).  	With respect to claim 13 (original), Kawazu teaches wherein software update comprises a firmware update (see figure 7, delivered firmware information. Furthermore, see paragraphs [0021], [0026]-[0027], updater 123 for rewriting the firmware).  	With respect to claims 14 and 17-19, the claims are directed to a device that corresponds to the method recited in claims 1 and 4-6, respectively (see the rejection of claims 1 and 4-6 above; wherein Kawazu also teaches such a device in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawazu (US Pub. No. 2017/0010881) in view of Spanier et al. (US Pub. No. 2017/0180137 – hereinafter Spanier).   	With respect to claim 7 (original), Kawazu is silent to disclose wherein the stored public key of the client device comprises a public key of a manufacturer of the client device.  	However, in an analogous art, Spanier teaches wherein the stored public key of the client device comprises a public key of a manufacturer of the client device (see paragraphs [0009], [0063], [0074], a random seed value may be used to calculate a hash value of the firmware running on the meter. The hash value can be retrieved by a remote computer to compare the hash value with a hash value of the proper firmware that should be operating on the meter. The comparison is used to determine if the proper or authorized firmware is running on the meter. For example, the authorized firmware may be the firmware issued by the meter manufacturer). 	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kawazu’s teaching, which set forth a technique preferably used to prevent firmware as the basic software of the information processing apparatus from being returned (to be referred to With respect to claim 20, the claim is directed to a device that corresponds to the method recited in claim 7, respectively (see the rejection of claim 7 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192